Citation Nr: 1231166	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as due to diabetes mellitus, type II or inservice exposure to Agent Orange.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO) and Board remand.

The Veteran was afforded a hearing before the Board in December 2010.  The Veterans Law Judge who conducted the December 2010 hearing is no longer employed with the Board.  Therefore, in June 2012, the Board sent the Veteran a letter offering him the opportunity to testify at another hearing before the Board before a different Veterans Law Judge, in accordance with 38 C.F.R. § 20.717 (2011).  As the Veteran did not respond to the June 2012 letter, the Board will assume that he does not wish to appear at another hearing, and will proceed to adjudicate the issues on appeal.  In that regard, the transcript from the December 2010 hearing has been associated with the Veteran's claims file and will be considered in the adjudication of this appeal.



FINDINGS OF FACT

1.  On December 6, 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a respiratory disorder.

2.  The Veteran did not serve in Vietnam, and there is no competent evidence establishing that he was exposed to any herbicides, to include Agent Orange, during service. 

3.  The competent evidence of record does not show that the Veteran's diabetes mellitus, type II, was incurred in or caused by his military service.

4.  The competent evidence of record does not show that the Veteran's peripheral neuropathy of the bilateral feet was incurred in or caused by his military service, to include as due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, and is not presumed to have been incurred in service, to include inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Peripheral neuropathy of the bilateral feet was not incurred in or aggravated by active military service, to include as due to or the result of a service-connected disorder or inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a May 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a respiratory disorder.  In July 2006, the Veteran filed a notice of disagreement, and in June 2008, he perfected his appeal.  However, during his December 2010 hearing before the Board, and in a written statement also dated December 2010, the Veteran withdrew his appeal regarding that issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to service connection for a respiratory disorder, and it is dismissed.

II.  Service Connection Claims

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a May 2012 readjudication of the Veteran's claims, letters dated in March 2005 and March 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The Veteran's service treatment records, service personnel records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA attempted to obtain the deck logs and command chronologies and ship histories for the ships upon which the Veteran served during his active duty service in order to verify his reports that he stepped foot on land in Vietnam.  While some command chronologies, deck logs, and ship histories were obtained, others were not available, as discussed in greater detail below.  Although VA did not provide the Veteran with a medical examination with regard to his claims, none was required in this case because, as discussed below, the evidence does not confirm inservice exposure to herbicide agents and there is no evidence suggesting a link between the Veteran's diabetes mellitus and his active duty service.  Additionally, there is no evidence relating the Veteran's bilateral peripheral neuropathy to service or to a service-connected disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, VA examinations were not warranted in this case.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for diabetes mellitus, type II, and peripheral neuropathy of the bilateral feet.  The Veteran alleges that his diabetes mellitus is the result of inservice exposure to Agent Orange, and that his bilateral peripheral neuropathy of the feet is the result of his diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Diabetes Mellitus, Type II

The Veteran believes that his current diabetes mellitus, type II, is the result of inservice exposure to herbicide agents.  During a December 2010 hearing before the Board, and in various lay statements, the Veteran reported that he was exposed to herbicide agents in Vietnam.  Specifically, he testified that his ship anchored in DaNang Harbor, and that he left the ship and went onshore to exchange movies with other ships which were docked in the harbor at the request of the Captain.  He also indicated that, on one occasion, he was sent to a warehouse on DaNang Harbor to pick up some boxes.  He stated that he was not usually logged off of the ship during his excursions onshore, as he was not supposed to leave the ship in the first place.  He contends that the deck logs that he was able to obtain confirm that he went onshore in Vietnam, as they note that his ship was anchored off of DaNang, Vietnam.

VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Veteran's service treatment records are negative for any indication that he had in-country service in Vietnam, or that he was otherwise exposed to herbicides.  The service treatment records are also negative for any complaints of or treatment for diabetes mellitus, type II.

The Veteran's service personnel records reflect that he served onboard the USS PRESTON from September 1964 to February 1965, onboard the USS RICHMOND K. TURNER from August 1965 to October 1967, and onboard the USS O'BANNON from April 1968 to May 1968.  The Veteran's Report of Separation, Form DD 214, shows that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  His military occupational specialty was electrician.

An April 2005 response from the National Personnel Records Center (NPRC) indicates that they were unable to find any record of the Veteran's exposure to herbicide agents.  In a May 2005 response, the NPRC stated that it was unclear whether the Veteran had in-country service in Vietnam, but that the Veteran served onboard the USS RICHMOND K. TURNER which was in the official waters of Vietnam from August 5, 1965 to August 9, 1965, from August 25, 1965 to September 21, 1965, from October 15, 1965 to November 9, 1965, from November 12, 1966 to November 21, 1966, from December 3, 1966 to January 1, 1967, and from February 5, 1967 to March 6, 1967.

The U.S. Armed Services Center for Unit Records Research (CURR) noted that the USS RICHMOND K. TURNER served as a missile support ship in the Gulf of Tonkin in June 1965.  In September 1965, it was reassigned to the Search and Rescue Destroyer Unit in the Gulf of Tonkin, where it rescued eight downed aviators through October 1965.  It returned to Southeast Asian waters in October 1966 before returning home in March 1967.  The USS O'BANNON served in the Gulf of Tonkin during early 1968.  The USS PRESTON deployed to the Vietnamese combat area for the first time in 1965.  The USS PRESTON began missions such as plane guard and screening duties and also provided gunfire support for ground troops.  CURR noted that command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war which were permanently retained, and that those records did not normally annotate individuals arriving or going ashore on a routine basis.  

In support of his claim, the Veteran submitted photocopies of a portion of a cruise book for the USS RICHMOND K. TURNER for the period of October 15, 1966 through March 28, 1967.  The cruise book notes that, on December 2, the USS RICHMOND K. TURNER departed Olongapo for briefings in DaNang, Vietnam, after which it proceeded as a Search and Rescue Unit in the Gulf of Tonkin.

In an August 2009 response, the NPRC reported that there was no evidence in the Veteran's personnel records to substantiate his claims that his ship docked in DaNang for a briefing.

The Dictionary of American Naval Fighting Ships reports that the USS PRESTON deployed for the Vietnamese combat area in August 1965, which was after the Veteran's tour on the USS PRESTON had ended.  The USS RICHMOND K. TURNER served as missile support in the Tonkin Gulf-South China Sea area in mid-1965.  In September 1965, the USS TURNER was relieved as a missile support ship and reassigned to the Search and Rescue Destroyer Unit in the Tonkin Gulf.  The USS TURNER departed Subic Bay at the end of November.  In October 1966, the USS TURNER returned to Southeast Asian waters, coming home in March 1967.  There are no reports for the USS O'BANNON during the Veteran's tour onboard.

Deck logs from the USS TURNER dated December 4, 1966 reflect that the ship anchored in Anchorage 28 in the DaNang, Vietnam in eight fathoms of water, mud bottom.

In May 2011, VA requested ship deck logs from the three ships upon which the Veteran served during his period of active duty service from the National Archives and Records Administration (NARA).  NARA responded that "[t]he ship's deck logs does not provide information placing individuals aboard the ship, nor indicate names of individuals who departed the ship and might have set foot ashore . . . ."  In July 2011, VA requested the same information from the Naval History and Heritage Command.  In September 2011, the Naval History and Heritage Command directed VA to contact NARA for the requested information.

Nevertheless, in December 2011, the Naval History and Heritage Command provided copies of the 1964 Command History Report for the USS PRESTON, the 1965 Command History Report for the USS RICHMOND K. TURNER, and the 1968 Command History Report for the USS O'BANNON.  Unfortunately, the 1965 Command History Report for the USS PRESTON and the 1966 and 1967 Command History Reports for the USS RICHMOND K. TURNER could not be located.  The Command History Report for the USS PRESTON reflects that, in September 1964, the ship "got underway with six other destroyer types from Subic Bay enroute to her home port of Long Beach, arriving on 2 October."  The Command History Report for the USS TURNER reflects that the ship was in Subic Bay in August 1965.  The ship was relieved of duties as a missile support ship and reassigned to the Search and Rescue Destroyer Unit in the Tonkin Gulf on October 8, 1965.  On November 30, 1965, the USS TURNER departed Subic Bay, P.I., and returned to her homeport.  The USS O'BANNON was enroute to Pearl Harbor in early April 1968, where it stayed through May 1968.  In late May 1968, the USS O'BANNON participated in training drills.  

A JSRRC response reflects that the "very scant" ship history for the USS TURNER for the period of 1964 through 1971 reveals that the ship departed on a Western Pacific deployment during October 1966 through March 1967.  The history did not document that the ship docked or that personnel stepped foot in Vietnam.  The December 1966 deck logs for the USS TURNER concur with the ship history, and reflects that the ship departed Subic Bay, Republic of the Philippines and arrived in DaNang Harbor on December 4, 1966, where the ship anchored.  The ship departed that same day for duties in the Gulf of Tonkin.  The history and deck logs did not document that the ship docked, transited inland waters, or that personnel stepped foot in Vietnam.  The 1965 command history for the USS TURNER shows that the ship set out for Western Pacific deployment in June 1965, where it served as missile support in the Gulf of Tonkin through September 1965.  Thereafter, the ship served as a Search and Rescue Destroyer Unit in the Gulf of Tonkin until October 1965, when it returned to San Diego, California.  The deck logs from August 1965 concur with the ship's 1965 command history and do not document that the ship docked or that personnel stepped foot in Vietnam.

After a thorough review of the Veteran's claims file, the Board concludes that the evidence of record is insufficient to establish a presumption of herbicide exposure because there is no evidence substantiating the Veteran's contentions that he had in-country service in Vietnam.  Although the Veteran's personnel records indicate that he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal, there is no indication that he ever served in-country in Vietnam.  See Haas, 525 F.3d 1168 (upholding VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2011). 

Despite the RO's attempts to confirm the Veteran's contentions that he had in-country service in Vietnam, the NPRC, the JSRRC, the NARA, and the Naval History and Heritage Command have been unable to provide any evidence suggesting that the Veteran entered the Republic of Vietnam during his active duty service.  The evidence shows that the ships upon which the Veteran served, particularly the USS TURNER, served in the waters off of the coast of Vietnam.  In that regard, the evidence conclusively shows that the USS TURNER anchored in the waters off the coast of DaNang, Vietnam, on December 4, 1966.  While this evidence shows that the Veteran served in the coastal waters of Vietnam, it does not corroborate his statements that he ever set foot in Vietnam.

The Veteran contends that he has submitted evidence showing that the USS TURNER anchored in the DaNang Harbor, and that his statement that he went ashore is consistent with the normal duties typically required of his military occupational specialty.  He explained that, as an electrician, he was responsible for running and repairing the projector and was also in charge of the movie library.  He noted that, when in port, he would go ashore and visit the other ships to exchange movies.  However, there is no evidence showing that service as an electrician in the Navy required the Veteran to go ashore for any purpose.  

The Board also notes the Veteran's contention that his ship, the USS TURNER, traveled out of "blue water" and to "brown river water" in order to take on fresh water.  As noted above, the only evidence placing the USS TURNER near Vietnam during the Veteran's active duty service reflects that the USS TURNER anchored off the coast of DaNang, Vietnam in eight fathoms of water.  There is no evidence suggesting that the USS TURNER entered "brown water" or any inland waterway service.  

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicides during active duty service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  Accordingly, service connection for diabetes mellitus, type II, on a presumptive basis is not warranted.  38 C.F.R. § 3.309(e). 

Although the Veteran has not asserted another theory of entitlement for diabetes mellitus, type II, service connection may also be awarded if the competent evidence demonstrates that the Veteran's diabetes mellitus, type II, is directly related to his active duty service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Unfortunately, none of the remaining evidence of record discusses the etiology of the Veteran's diabetes mellitus, type II, and there is no competent medical evidence of record to suggest that diabetes mellitus, type II, is directly related to service.  In this regard, there is nothing in the Veteran's service treatment records that would indicate that diabetes mellitus, type II, began during service or during the presumptive one-year period following service, as diabetes mellitus, type II, and there is no evidence linking the Veteran's current diabetes mellitus, type II, directly to service. 

The Board must rely on competent medical evidence in making its determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the present case, the first medical evidence of record of diabetes mellitus was in April 1998, over 29 years after the Veteran's discharge from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  There is no evidence of record, lay or medical, linking the Veteran's diabetes mellitus, type II, directly to service.  Thus, the evidence does not show that the Veteran's diabetes mellitus, type II, is directly related to service. 

Ultimately, there is nothing in the evidence of record to support the assertions advanced by the Veteran that he was exposed to herbicides during service.  Thus, service connection cannot be awarded on a presumptive basis.  Moreover, as the competent evidence does not show that the Veteran's diabetes mellitus, type II, is due to military service, the preponderance of the evidence is against direct service connection. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for diabetes mellitus, type II, is not warranted.

B.  Peripheral Neuropathy

The Veteran also contends that service connection is warranted for peripheral neuropathy of the bilateral feet.  The Veteran's service treatment records are negative for any diagnosis of or treatment for peripheral neuropathy of the feet.  

VA treatment records from December 2004 to May 2012 reveal diagnoses of and treatment for peripheral neuropathy of the bilateral feet.  In December 2004, the Veteran complained of lower extremity swelling.  In April 2007, the Veteran noted that the swelling in his legs was getting worse.  A June 2007 treatment record indicates that the Veteran's peripheral neuropathy in the legs had improved.  The diagnosis was neuropathy.  December 2009 and January 2010 treatment records reflect a diagnosis of diabetic neuropathies.  A February 2010 record notes a diagnosis of "DM neuropathy."  A February 2011 treatment record reflects that the Veteran had type II diabetes mellitus and a history of peripheral neuropathy.  An August 2011 discharge summary reflects a diagnosis of diabetic peripheral neuropathy.  A September 2011 treatment record notes that the Veteran had no pain in his foot due to neuropathy.  Another September 2011 record indicates that the Veteran had bilateral lower extremity peripheral neuropathy.  An October 2011 treatment record reflects that the Veteran had peripheral neuropathy.

A June 2007 private medical treatment record notes a past medical history of diabetic peripheral neuropathy.

After a thorough review of the evidence of record, the Board concludes that service connection for peripheral neuropathy of the bilateral feet is not warranted on a direct or secondary basis.  The evidence of record reflects current diagnoses of peripheral neuropathy of the bilateral feet.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are negative for any complaints of or treatment for peripheral neuropathy.  

In addition, the evidence of record does not support a nexus between the Veteran's current peripheral neuropathy and his active duty service or a service connected disorder.  In that regard, the VA medical treatment records note diagnoses of and treatment for peripheral neuropathy and indicate that the peripheral neuropathy is associated with the Veteran's diabetes mellitus, type II.  As discussed above, service connection is not warranted for diabetes mellitus, type II; therefore, service connection for peripheral neuropathy as secondary to diabetes mellitus, type II, is not warranted.  There is no evidence in the claims file suggesting a link between the Veteran's peripheral neuropathy and his active duty service or a service-connected disorder.  In fact, there is no other evidence in the claims file discussing the etiology of the Veteran's peripheral neuropathy other than the notations suggesting that the peripheral neuropathy is related to diabetes mellitus, type II.  

Moreover, there is no medical or lay evidence of continuity of symptomatology for bilateral peripheral neuropathy of the bilateral feet since service discharge.  Thus, the Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of peripheral neuropathy of the bilateral feet continuously since his service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of peripheral neuropathy since service discharge. 

The Board has also considered whether the Veteran's peripheral neuropathy was caused by exposure to Agent Orange during service.  In that regard, the Board notes that acute and subacute peripheral neuropathy are disorders for which presumptive service connection based on exposure to Agent Orange is warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Nevertheless, as discussed above, the Veteran is not presumed to have been exposed to herbicide agents during his active duty service.  Accordingly, service connection for peripheral neuropathy based on exposure to herbicide agents is not warranted.

As there is no evidence of peripheral neuropathy of the bilateral feet during service, and because there is no competent evidence providing the required nexus between military service or a service-connected disorder, and because the Veteran is not presumed to have been exposed to herbicide agents during service, service connection for peripheral neuropathy of the bilateral feet is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

The claim of entitlement to service connection for a respiratory disorder is dismissed.

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


